Appeal by the defendant from a judgment of the Supreme Court, Kings County (Chambers, J), rendered April 8, 2004, convicting him of murder in the second degree and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his conviction of depraved indifference murder was not supported by legally sufficient evidence is not preserved for appellate review (see CPL 470.05 [2]; People v Petronio, 34 AD3d 602, 603 [2006]). Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Goldstein, J.P., Fisher, Carni and McCarthy, JJ., concur.